IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50210
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellant,

versus

GABRIEL LAUDINO-TORRES,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-98-CR-223-1-JN
                       --------------------

                          December 2, 1999

Before KING, Circuit Judge, and POLITZ and DENNIS, Circuit
Judges.

PER CURIAM:*

     Appellant, the United States of America, sought to prosecute

appellee, Gabriel Laudino-Torres, for illegal reentry following

previous deportations.    The district court granted appellee’s

motion to suppress evidence of the prior deportations on due

process grounds, relying on a Northern District of Texas case,

United States v. Benitez-Villafuerte, 3:98-CR-087-T.    We have

since reversed the decision of the Northern District of Texas.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50210
                                -2-

United States v. Benitez-Villafuerte, 186 F.3d 651, 657 (5th Cir.



1999).   Accordingly, we reverse the judgment of the district

court and remand for reconsideration in light of our holding in

Benitez-Villafuerte.

     REVERSED AND REMANDED.